DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,880,357
Bohm
United States Patent 4,487,058
Mennenga
United States Patent 7,082,813
Gross-Bley et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14, 20-22, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm.
With regard to claims 14, 21, and 24 Bohm discloses a leak tester comprising a detection inlet (reference item 1) that is connected to an object (reference item 42 or 43) that is to be tested.  The leak tester further comprises a pumping system having a vacuum line (reference items 2 or 5) connected to the detection inlet, a rough-vacuum pump (reference item 19) connected to the vacuum line, and a turbomolecular vacuum pump (reference item 11) connected to the vacuum line, a delivery of which is connected to the rough-vacuum pump.  The pumping device further comprises an ancillary pump (reference item 21) connected to the rough-vacuum pump. This pump will lower the vacuum pressure of a tracer gas through the rough-vacuum pump.
With regard to claim 20 the ancillary pump is connected to a delivery line of the rough pump as shown in the figure.
With regard to claim 22 the ancillary pump is a diaphragm pump.
With regard to claim 27 the test system pressure is lowered upon startup using the ancillary pump.  See column 2 (lines 40-51).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 15, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm as applied to claims 14 or 24 above, and further in view of Gross-Bley et al.
With regard to claim 15 Bohm teach a leak tester having at least two pressure sensors (reference item 25 and 33) and a gas detector (reference item 42 or 43).  Furthermore, the leak tester has a controller (reference item 41) in order to obtain the pressure sensor data, operate the valves (reference item 4, 6, 29, 32, 35, 40), and operate the gas detector.  
Bohm does not necessarily teach a valve connecting the ancillary pump to the roughing pump.  However, Gross-Bley et al. teach a leak tester having at least two pressure sensors (reference item 27 and 28), a rough pump (reference item 11), and an ancillary pump (reference item 8).  There is a valve (reference item 17) between the rough pump and the ancillary pump.  Furthermore, the leak tester will have a controller in order to obtain the pressure sensor data, operate the valves, and operate the gas detector.  The controller will operate the valves, including valve 17, when the pressure is too high; e.g., at or below a low pressure threshold; i.e. the pressure is too high and not at the appropriate vacuum level.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Bohm with the teachings of Gross-Bley et al. in order to provide a valve between the rough pump and the ancillary pump so that one can isolate the test system at a desired vacuum and/or to prevent backflow into the test system. 
With regard to claims 25 or 26 one of ordinary skill can program the controller to operate the valves (open or close) at a desired pressure threshold in order to ensure that the pressure in the system reaches a desired test pressure.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm as applied to claim 14 above, and further in view of Mennenga.
With regard to claim 16 teach the claimed invention, but do not mention that the rough pump has stages.  From Mennenga it is known to have a rough pump (reference item 6) with stages.  See column 4 (lines 14-16).  With regard to claim 17 each of the stages in the pump will be interconnected so that the first stage (a penultimate stage) is connected to subsequent stages.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Bohm with the teachings of Mennenga in order to provide the rough pump with stages so that a single pump stage is not required to obtain the ultra-low pressures required to operate the mass spectrometer sensor.
Allowable Subject Matter
Claims 18, 19, 23, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856